Citation Nr: 1028900	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  05-28 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

 1.  Entitlement to an effective date earlier than March 28, 
2008, for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).
 
2.  Entitlement to service connection for right hand and wrist 
disability.

3.  Entitlement to service connection for left hand and wrist 
disability.

4.  Entitlement to an initial evaluation in excess of 50 percent 
for dysthymia.

5.  Entitlement to an effective date earlier than March 28, 2008, 
for service connection for muscular strain, low back, 
superimposed on postoperative and degenerative instability (low 
back disability).  

6.  Entitlement to service connection for a right index finger 
disability.

7.  Entitlement to service connection for a dental condition.


8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to an initial rating in excess of 40 percent for 
muscular strain, lower back, superimposed on postoperative and 
degenerative instability (low back disability).

11.  Entitlement to a compensable evaluation for left index 
finger degenerative arthritis.

12.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other conveyance 
and adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to March 
1970.    

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from December 2003, August 2008, and November 2008 
rating decisions of Department of Veterans Affairs (VA) Regional 
Offices (ROs).  

In the December 2003 rating decision, the Seattle, Washington, RO 
granted service connection for a dysthymic disorder, rated as 50 
percent disabling, effective from March 18, 2003.  In January 
2008, the Board denied the Veteran's appeal for an initial rating 
in excess of 50 percent for a dysthymic disorder.  In December 
2008, the Court of Appeals for Veterans Claims granted a joint 
motion for remand and thereby vacated the Board's December 2008 
decision and remanded the issue to the Board, for consideration 
and adjudication of whether an informal claim for a TDIU had been 
received in connection with the claim for an initial rating in 
excess of 50 percent for a dysthymic disorder.

In the August 2008 rating decision, the Portland, Oregon, RO 
denied service connection for right hand and wrist disability; 
denied service connection for left hand and wrist disability; and 
awarded service connection for low back disability, rated as 40 
percent disabling, effective from March 28, 2008.  The Veteran 
appeals for service connection for right hand and wrist 
disability and left hand and wrist disability, and for an 
effective date earlier than March 28, 2008, for service 
connection for low back disability.

In the November 2008 rating decision the Portland, Oregon, RO 
assigned a TDIU effective from March 28, 2008.  The Veteran 
appeals for an effective date earlier than March 28, 2008, for a 
TDIU.

The Board notes that the issues on appeal have been previously 
characterized as including service connection for carpal tunnel 
syndrome of the left and right upper extremities; however, by his 
own account at his February 2010 Board hearing, the Veteran had 
been tested for carpal tunnel syndrome and did not have carpal 
tunnel syndrome; in so stating he sought to clarify that he did 
not agree with his representative's indication that his claims 
for left and right hand and wrist disability included service 
connection for carpal tunnel syndrome.  See February 2010 Board 
hearing transcript at page 8.  Nevertheless, should the Veteran's 
current symptoms be diagnosed as including carpal tunnel syndrome 
by a competent physician, that disability may properly be 
considered as part and parcel of the current claims.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service 
connection for psychiatric disability who has no special medical 
expertise is not competent to provide diagnosis requiring 
application of medical expertise to facts such as claimant's 
description of history and symptoms; VA should construe claim for 
service connection based on reasonable expectations of non-expert 
claimant).  

As will be discussed at greater length below, the appeals as to 
the remaining claims listed on the title page of this decision 
have been withdrawn in writing and by hearing testimony; those 
appeals are accordingly dismissed.

The matters on appeal were the subject of a Board remand dated in 
March 2009. 

The Veteran provided testimony at a February 2010 hearing before 
the undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.     

The issues of (1) entitlement to an effective date earlier than 
March 28, 2008, for a TDIU; (2) entitlement to service connection 
for right hand and wrist disability; and (3) entitlement to an 
initial evaluation in excess of 50 percent for dysthymia are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence as supported by competent and 
credible lay evidence indicates that the Veteran has disability 
of the left wrist and hand, currently diagnosed as scarring 
around a healed fracture of the left index finger, chronic 
synovitis around the joints of the left hand, and post-traumatic 
and age-related generalized arthritis of the left wrist and left 
hand, some aspects of which were aggravated by active service, 
some aspects of which were a result of incidents of active 
service, and some aspects of which are aggravated by already 
service-connected disability.

2.  The Veteran's claim for service connection for low back 
disability was received on March 28, 2008, more than one year 
after his discharge from active service.

3.  By written correspondence received in February 2010, and by 
testimony received at a February 2010 Board hearing, the Board 
received from the Veteran a request for withdrawal of his appeals 
as to the following issues: (1) entitlement to service connection 
for a right index finger disability; (2) entitlement to service 
connection for a dental condition; (3) entitlement to service 
connection for bilateral hearing loss (4) entitlement to service 
connection for tinnitus; (5) entitlement to an initial rating in 
excess of 40 percent for muscular strain, lower back, 
superimposed on postoperative and degenerative instability (low 
back disability); (6) entitlement to a compensable evaluation for 
left index finger degenerative arthritis; and (7) entitlement to 
a certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and adaptive 
equipment, or for adaptive equipment only.


CONCLUSIONS OF LAW

1.  Disability of the left hand and wrist was incurred in and 
aggravated by active service, and is aggravated by service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2009); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

2.  The criteria for an effective date earlier than March 28, 
2008, for service connection for low back disability, are not 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).

3.  The criteria for withdrawal of an appeal by the Veteran as to 
the following claims have been met: (1) entitlement to service 
connection for a right index finger disability; (2) entitlement 
to service connection for a dental condition; (3) entitlement to 
service connection for bilateral hearing loss (4) entitlement to 
service connection for tinnitus; (5) entitlement to an initial 
rating in excess of 40 percent for muscular strain, lower back, 
superimposed on postoperative and degenerative instability (low 
back disability); (6) entitlement to a compensable evaluation for 
left index finger degenerative arthritis; and (7) entitlement to 
a certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and adaptive 
equipment, or for adaptive equipment only. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

With respect to the claim for service connection for disability 
of the left hand and wrist, as will be discussed further below, 
the full benefit sought on appeal has been granted.  Accordingly, 
no further discussion of the VCAA with respect to this claim is 
required.

With respect to the claim for service connection for low back 
disability, the RO received the claim on March 28, 2008.  In a 
letter dated in May 2008, prior to initial adjudication of the 
claim, VA sent the Veteran a letter explaining the evidence that 
that was necessary to substantiate the claim for service 
connection for low back disability, that VA would seek to 
provide, and that the Veteran was expected to provide.  
Additionally, the letter provided the Veteran notice as to how VA 
determined disability ratings and effective dates. 

In August 2008, the RO granted entitlement to service connection 
for low back disability, so that the claim was not only 
substantiated, it was proven; any defect in VCAA compliance as to 
this claim was therefore no more than harmless, non-prejudicial 
error.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's filing of a notice of disagreement as to 
the effective date assigned did not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the Veteran's 
appeal as to the effective date assigned for service connection 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 491. 

With regard to the duty to assist, as will be discussed at length 
below, the determinative fact in this case is the date on which 
the Veteran's claim for service connection for low back 
disability was filed.  There has been no identification of a 
claim for service connection for low back disability filed prior 
to March 28, 2008; nor has any evidence not currently associated 
with the claims file been identified as potentially relevant to 
whether a claim for service connection for low back disability 
was filed prior to March 28, 2008.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his claim 
for an effective date earlier than March 28, 2008, for service 
connection for low back disability.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the claims file that there are 
additional available relevant records that have not yet been 
obtained.

The VCAA recognizes certain circumstances where VA will refrain 
from or discontinue providing assistance.  Among these are 
circumstances where the evidence obtained indicates that there is 
no reasonable possibility that further assistance would 
substantiate the claim.  38 C.F.R § 3.159(d).  See also 
VAOPGCPREC 5-2004 (holding that under 38 U.S.C.A. § 5103(a), the 
Department of Veterans Affairs (VA) is not required to provide 
notice of the information and evidence necessary to substantiate 
a claim where that claim cannot be substantiated because there is 
no legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit, and that under 
38 U.S.C. § 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit). 

In this case, as will be discussed at greater length below and 
under facts not in dispute as applied to the law, the earliest 
effective date allowable under the law is the date of claim for 
service connection for low back disability, which is March 28, 
2008.  As there is no identification an earlier claim or 
identification of outstanding evidence that is potentially 
relevant to a determination as to the date of claim, there is no 
reasonable possibility that further development or assistance 
will result in an award of the benefit sought on appeal; 
accordingly, no further notice or assistance in the development 
of the claim is warranted.

Service Connection Left Hand and Wrist Disability

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current disability; 
medical or, in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).
   
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Secondary service connection shall be awarded when a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. 
§ 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see 
also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

In a VA examination report and accompanying addendum, both dated 
in October 2007, the examiner found that the Veteran had a left 
index finger with a history of fracture before military at the 
metacarpal.  He noted that the fracture had healed well, but that 
there were some continuing symptoms.  The examiner opined that 
the symptoms worsened in the military and the worsening had 
continued.  He opined that continued pain and tenderness and the 
index metacarpal of the left hand was diagnosed as bothersome 
scarring around a healed fracture.  The Board notes that the 
Veteran is service-connected for residuals of a left index finger 
fracture as aggravated during active service.  

The October 2007 VA examiner opined in his original report that 
"continued pain in all other joints of the left hand is 
diagnosed as chronic synovitis," and ordered X-rays.  
Additionally, the examiner opined that the left hand symptoms 
were probably worsened by chronic tension or depression.  X-rays 
led to the further diagnosis in an addendum report of post-
traumatic degenerative arthritis at the left index finger and 
post-traumatic and aging arthritis in a generalized fashion at 
the left wrist and left hand, including the thumb.  

The October 2007 examination report is based on a thorough 
examination, an accurate history, a review of the claims file, 
and detailed consideration of the factors in this case.  The 
report is well-reasoned with application of relevant medical 
expertise to the issue at hand.  With these factors in mind, the 
Board finds that the report is of a high probative weight in 
consideration of the Veteran's claim for service connection for 
disability of the left hand and wrist.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 303 (2008).

The Veteran has consistently described ongoing pain of the wrist 
and hand from active service forward, reflected in the service 
treatment records and medical treatment records and medical 
histories thereafter, and that this is competent, and, in the 
Board's view, credible, evidence of symptoms of disability of the 
left hand from active service forward.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  This evidence is further bolstered by the 
opinion of the October 2007 VA examiner that, based on X-rays, 
the Veteran had both aging and traumatic generalized arthritis of 
the left hand and wrist.  The Veteran's claim for service 
connection is further supported by the October 2007 VA examiner's 
finding that the Veteran's left hand and wrist disability is 
probably worsened by chronic tension and/or depression, a 
condition for which the Veteran is service-connected.  See 38 
C.F.R § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

In light of the foregoing, the Board finds that the evidence is 
at least in equipoise as to whether the Veteran's current 
disability of the left hand and wrist, currently diagnosed as 
scarring around a healed fracture of the left index finger, 
chronic synovitis around the joints of the left hand, and post-
traumatic and age-related generalized arthritis of the left wrist 
and left hand, was in some respects caused by active service, in 
some respects aggravated during active service, and in yet other 
respects aggravated by service-connected disability.  
Accordingly, entitlement to service connection for this 
disability is warranted.  

The issue on appeal has been previously characterized as 
including service connection for carpal tunnel syndrome of the 
left upper extremity; however, by his own account at his February 
2010 Board hearing, the Veteran had been tested for carpal tunnel 
syndrome and did not have carpal tunnel syndrome; in so stating 
he sought to clarify that he did not agree with his 
representative's indication the claim included service connection 
for carpal tunnel syndrome.  See February 2010 Board hearing 
transcript at page 8.  Rather, as clarified at the Board hearing, 
the Veteran sought service connection for arthritis and other 
orthopedic disability of the left hand and wrist.  As such, the 
Board finds that the grant of service connection for disability 
of the left hand and wrist as diagnosed above is a full grant of 
service connection for disability of the left hand and wrist 
sought on appeal, as discussed and clarified at the February 2010 
Board hearing and diagnosed by a VA examiner in October 2007.    

Earlier Effective date for Service Connection for Low Back 
Disability

The Veteran seeks an effective date earlier than March 28, 2008, 
for service connection for low back disability.  The Board finds 
that an effective date prior to March 28, 2008, is not warranted, 
as there is no evidence or indication that a claim for service 
connection for low back disability was received prior to March 
28, 2008.  See 38 C.F.R. § 3.400.

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after a 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 1 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).  

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an award 
based on an original claim, a claim re-opened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based on an 
original claim, a claim re-opened after final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400. 

The effective date for an award of disability compensation based 
on an original claim for direct service connection is the day 
following separation from active service or the date entitlement 
arose if a claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

One exception is that if a claim for disability compensation was 
received within one year after separation from service, the 
effective date will be the day following separation from service 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).

The effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed with 
VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Where an 
application for service connection for a disability has not been 
received, the mere receipt of medical records cannot be construed 
as an informal claim.  See 38 C.F.R. § 3.157; Brannon v. West, 12 
Vet. App. 32, 35 (1998). 

On March 28, 2008, the RO received under cover of a letter from 
the Veteran's representative dated March 27, 2008, a handwritten 
statement from the Veteran dated in March 25, 2008, in which the 
Veteran wrote that he was filing for service-connected 
compensation for a lower back condition.  

The Board can find no earlier claim for service connection for 
low back disability in the claims file, whether formal or 
informal.  38 C.F.R. § 3.155 (Providing that any communication or 
action indicating intent to apply for one or more VA benefits may 
be considered an informal claim). Rodriguez v. West, 189 F.3d. 
1351 (Fed. Cir. 1999).  The Veteran has identified no evidence 
not associated with the claims file that would be relevant to 
establishing an earlier date of claim for service connection for 
low back disability.  There is no contention as to what document 
might be construed as an earlier filed claim for service 
connection for low back disability, or identification of evidence 
not currently associated with the claims file that might be 
relevant to the date a claim for service connection for low back 
disability was received.  Accordingly, the Board finds that the 
date of claim for service connection for low back disability is 
March 28, 2008.  

March 28, 2008, is more than one year after the Veteran's 
discharge from active service in March 1970.  Thus the exception 
that if a claim for disability compensation was received within 
one year after separation from service, the effective date will 
be the day following separation from service or the date 
entitlement arose, whichever is later, is not applicable in this 
case.  See 38 C.F.R. § 3.400(b)(2).

As a result, the rule for application in this matter is the 
general rule that the effective date for service connection for 
low back disability is the date the Veteran's claim for service 
connection was received, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  
As the claim for service connection for low back disability was 
received on March 28, 2008, this is the earliest possible 
effective date for service connection for low back disability.  
Because there is no material dispute as to the determinative 
facts in this case, the benefit of the doubt rule as set forth at 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is not for 
application in resolution of this matter.  Rather, the Veteran's 
claim for an effective date earlier than March 28, 2008, for 
service connection for low back disability is denied due to the 
absence of legal merit or lack of entitlement under the law, as 
applied to facts not materially in dispute.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

The Board notes the Veteran's assertion that as a consequence of 
a back injury during service he experienced low back disability 
for many years prior to March 2008, and that this assertion is 
supported by evidence of record.  With regard to the above 
analysis, however, the Veteran is advised that the Board is bound 
by the laws of the United States, the decisions of the United 
States federal courts, the regulations of VA, the instructions of 
the Secretary of VA, and the precedent opinions of the VA General 
Counsel.  See generally 38 U.S.C.A. § 7104(c) (West 2002).  Under 
these laws, decisions, opinions, and regulations, in this case 
the Board has no legal authority to assign an effective date 
earlier than March 28, 2008, for low back disability; this is 
because there is no evidence or indication in the claims file 
that a claim for service connection for low back disability was 
received by VA prior to March 28, 2008, and no contention or 
identification as to what document the Board might construe as an 
earlier claim.

Seven Appealed Claims Dismissed

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn by written correspondence 
received on February 24, 2010, and by Board hearing testimony 
received on February 24, 2010, his appeals as to the following 
seven issues: (1) entitlement to service connection for a right 
index finger disability; (2) entitlement to service connection 
for a dental condition; (3) entitlement to service connection for 
bilateral hearing loss (4) entitlement to service connection for 
tinnitus; (5) entitlement to an initial rating in excess of 40 
percent for muscular strain, lower back, superimposed on 
postoperative and degenerative instability (low back disability); 
(6) entitlement to a compensable evaluation for left index finger 
degenerative arthritis; and (7) entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only. Hence, there remain no allegations of 
errors of fact or law for appellate consideration as to these 
seven issues.  Accordingly, the Board does not have jurisdiction 
to review the appeals as to these issues and they are dismissed.


ORDER

Entitlement to disability of the left hand and wrist, currently 
diagnosed as scarring around a healed fracture of the left index 
finger, chronic synovitis around the joints of the left hand, and 
generalized arthritis of the left wrist and left hand, is 
granted.

Entitlement to an effective date earlier than March 28, 2008, for 
low back disability is denied.

The appeal as to service connection for a right index finger 
disability is dismissed.

The appeal as to service connection for a dental condition is 
dismissed.

The appeal as to entitlement to service connection for bilateral 
hearing loss is dismissed.

The appeal as to entitlement to service connection for tinnitus 
is dismissed.

The appeal as to entitlement to an initial rating in excess of 40 
percent for muscular strain, lower back, superimposed on 
postoperative and degenerative instability (low back disability) 
is dismissed

The appeal as to entitlement to a compensable evaluation for left 
index finger degenerative arthritis is dismissed

The appeal as to entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment is 
dismissed.


REMAND

As discussed above, a medical opinion provided in conjunction 
with VA examination in October 2007 was sufficient to support a 
grant of service connection for disability of the left hand and 
wrist.  The examiner noted that he had been asked to address the 
subject of the left hand only.  However, in noting this in the 
assessment section of his report, he commented that "[t]he right 
hand would have a similar diagnosis which is based on similar 
history and similar physical findings."  

The Board finds that a VA examination and opinion as to whether 
the Veteran has disability of the right hand and wrist that began 
or was aggravated during active service, or is related any 
incident of service or service-connected disability, is required.  
See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).

At his February 2010 Board hearing, the Veteran discussed 
evolving symptoms and continuing treatment, as contracted for 
through VA, for his service-connected dysthymic disorder.  The 
most recent VA examination for dysthymic disorder was conducted 
in July 2006, and at that examination, the examiner specifically 
indicated that the RO did not provide the claims file and that he 
therefore he had no documentation of the Veteran's military 
service or psychiatric hospitalizations; the examination was 
therefore not fully sufficient for rating purposes.  



As such, the RO/AMC should seek to obtain all relevant records 
treatment for the Veteran's service-connected psychiatric 
disability that have not been previously obtained, and provide 
him with a VA examination that includes more current findings and 
review of the claims file.  See 38 C.F.R. § 5103A(a)-(d). 

As the Veteran's claim for service connection for disability of 
the left hand and wrist, a claim granted on appeal in today's 
decision, was received prior to March 28, 2008, the RO's initial 
assignment of an effective date and disability rating for this 
disability may have an impact on the date upon which the Veteran 
meets the schedular requirements for a TDIU, and therefore may 
substantially impact his claim for an earlier effective date for 
a TDIU.  

Similarly, if the remanded matter of entitlement to service 
connection for disability of the right hand and wrist is 
ultimately granted or a higher initial rating for a dysthymic 
disorder is granted, this also may have an impact on the Veteran' 
claim for an earlier effective date for a  TDIU.  

For these reasons, appellate consideration of the claim for an 
effective date earlier than March 28, 2008, for a TDIU is 
inextricably intertwined with these other pending RO 
adjudications.  As such, appellate consideration of the claim for 
an earlier effective date for a TDIU will be deferred.  See 
Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (generally if 
matter on appeal is inextricably intertwined with an issue or 
claim still pending before VA, remand is warranted for further 
adjudication, as appropriate, with the other 'inextricably 
intertwined' matters still being adjudicated below).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
relevant records of VA and non-VA health care 
providers who have treated his hand and wrist 
disabilities and psychiatric disability that 
have not been previously obtained by VA and 
associated with the claims file.

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records from 
each health care provider the Veteran 
identifies that have not been previously 
obtained.  

(b) The records sought must include all 
relevant records of VA psychiatric treatment, 
and records of psychiatric treatment for which 
the VA has contracted with a private clinician, 
for the period from March 2003 forward, that 
have not been previously obtained.  See 
February 2010 Board hearing transcript at pages 
12-13 and 15. 

(c) The Veteran should also be advised that 
with respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO.

2.  Once all available relevant medical 
records have been received, arrange for VA 
mental health and orthopedic examinations 
with appropriate clinicians.  

The purpose of the mental health examination 
is to determine the nature and extent of the 
Veteran's service-connected dysthymic 
disorder.

The purpose of the orthopedic examination is 
to determine whether the Veteran's disability 
of the right hand and wrist began during 
active service, was aggravated during active 
service, or is caused or aggravated by 
service connected disability; and to 
determine whether the Veteran experienced 
arthritis of the right hand and wrist within 
one year after discharge from active service. 


The following considerations will govern the 
examinations:

(a) The claims file and a copy of this remand 
will be made available to both the mental 
health and orthopedic examiners, who will 
acknowledge receipt and review of these 
materials in any report generated as a result 
of this remand.

(b) If deemed appropriate by the examiners, 
the Veteran may be scheduled for further 
examinations.  All indicated tests and 
studies must be performed.  

(c) The mental health examiner will provide a 
diagnosis for each psychiatric disability 
found.  

(i) The mental health examiner will be 
provided the claims file and will indicate 
that the claims file was reviewed.

(ii) A global assessment of functioning 
(GAF) score will be assigned, with a full 
rationale for the score assigned.

(iii) A medical opinion as to the extent 
to which the Veteran's psychiatric 
disability affects his social and 
occupational functioning, and his ability 
to perform his daily activities, must be 
provided.

(iv) A medical opinion as to whether or 
the extent to which the Veteran's 
psychiatric disability has rendered the 
Veteran unable to secure or follow a 
substantially gainful occupation for the 
period from March 2003 to March 2008 must 
be provided. 

(v) The examiner must refer to the purpose 
of the examination-to determine the 
nature and severity of the Veteran's 
serviced-connected dysthymic disorder-in 
the conclusion or assessment section of 
the report.

(d) The orthopedic examiner will review 
claims file, to include the service treatment 
records; the report of the October 2007 VA 
orthopedic examination; and the post-service 
records of treatment of the right hand and 
wrist.

(i) The examiner will provide a diagnosis 
for each condition of the right hand and 
wrist found upon examination.

(ii) The examiner will provide an opinion 
as to whether the Veteran has current 
disability of the right hand and wrist 
that began during active service, was 
chronically worsened during active 
service, or is related to any incident of 
active service.

(iii) The examiner will additionally 
provide an opinion as to whether the 
Veteran had arthritis of the right hand or 
wrist within one year after discharge from 
active service.

(iv) The examiner will additionally 
provide an opinion as to whether the 
Veteran has disability of the right hand 
or wrist that is caused or aggravated 
(aggravation being defined as  a chronic 
worsening of an underlying condition as 
opposed to a temporary flare-up of 
symptoms) by any service-connected 
disability.  Currently service-connected 
disabilities include low back disability, 
psychiatric disability, and disability of 
the left hand and wrist.

(v) The examiner will reference the 
purpose of the examination--to determine 
whether the Veteran's disability of the 
right hand and wrist began during active 
service, was aggravated during active 
service, or is caused or aggravated by 
service connected disability; and to 
determine whether the Veteran experienced 
arthritis of the right hand and wrist 
within one year after discharge from 
active service-in the conclusion or 
assessment section of his report. 

(e) The examiners are requested to provide a 
complete rationale for their opinions, as a 
matter of medical probability, based on their 
clinical experience, medical expertise, and 
established medical principles.  

3.  Readjudicate the issues on appeal.  If any 
benefit sought remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


